DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s amendment filed on October 20, 2021.  Claims 7-13 are still pending in the present application.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement submitted on July 15, 2021, October 14, 2021, November 10, 2021 and December 10, 2021 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al (JP 2020/504584).

Regarding claim 7, Yoon et al discloses a terminal comprising: a processor that adjusts an uplink transmission timing based on granularity relative to a largest subcarrier spacing among subcarrier spacings of a plurality of uplink bandwidth parts in (see at least paragraph 128, 131 discloses that UE determines TA value based on a received TA command; paragraph 72 discloses the UE adjustment of the transmission timing by delaying based on the TA value); and a transmitter that performs uplink transmission according to the uplink transmission timing (see at least paragraph 72 discloses that UE transmits uplink transmission on the basis of the transmission timing).  
Regarding claim 8, Yoon et al discloses the plurality of uplink bandwidth parts are in two uplink carriers of a serving cell (see at least paragraph 72).  
Regarding claim 9, Yoon et al discloses the processor adjusts the uplink transmission timing using a value obtained by multiplying the timing advance command by the granularity relative to the largest subcarrier spacing (see at least paragraph 110-112).  
Regarding claim 10, Yoon et al discloses the granularity relative to the largest subcarrier spacing is smaller than granularity relative to a subcarrier spacing smaller than the largest subcarrier spacing (see at least paragraph 110-112).  
Regarding claim 11, Yoon et al discloses a transmission method performed by a terminal, comprising: adjusting an uplink transmission timing based on granularity relative to a largest subcarrier spacing among subcarrier spacings of a plurality of uplink bandwidth parts in a same timing advance group and based on a timing advance command (see at least paragraph 128, 131 discloses that UE determines TA value based on a received TA command; paragraph 72 discloses the UE adjustment of the transmission timing by delaying based on the TA value); and performing uplink (see at least paragraph 72 discloses that UE transmits uplink transmission on the basis of the transmission timing).  
Regarding claim 12, Yoon et al discloses the granularity relative to the largest subcarrier spacing is smaller than granularity relative to a subcarrier spacing smaller than the largest subcarrier spacing (see at least paragraph 110-112).  
Regarding claim 13, Yoon et al discloses the granularity relative to the largest subcarrier spacing is smaller than granularity relative to a subcarrier spacing smaller than the largest subcarrier spacing (see at least paragraph 110-112).   
 Response to Arguments
Applicant's arguments, filed on October 20, 2021, with respect to claims 7 and 11 have been considered but are moot in view of the new ground(s) of rejection.  See the above rejection of claims 7-13 for the relevant citations found in Yoon et al disclosing limitations.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on December 10, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/LITON MIAH/Primary Examiner, Art Unit 2642